Citation Nr: 1144936	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-22 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from November 1965 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating action of the Department of Veterans Affairs Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO denied a claim for service connection for hepatitis C.  

In March 2010, the Board remanded this decision for further development.  The Board finds there was compliance with the remand, however, clarification is needed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

Direct service connection may be granted only when a disability was incurred or aggravated in line of duty, and not the result of a veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a) (2011).  

Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  38 C.F.R. § 3.301(c) (2011).  

An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  38 C.F.R. § 3.301(d) (2011); see also 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.1(m) (2011).  Drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).  

VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99; Allen v. Principi, 237 F.3d 1368, 1377 (Fed. Cir. 2001).  The exception, as explained in Allen, is when a disability like alcohol or drug abuse is secondary to an already service-connected disability (in that case, PTSD).  

The Board finds that the Veteran is not credible because in his July 2008 appeal and addendum he stated: "I have never had a blood transfusion and have never taken IV drugs."  However, a September 2002 VA clinic note showed a history of intravenous drug use in the 1970s and no use since then.  In September 1997 at a SSA evaluation, the Veteran reported using no illegal drugs.  A November 2002 VA urology note showed a remote history of intravenous drug use was reported by the Veteran.  The Veteran then reported intravenous drug use in 1966 for the first time at the May 2010 VA examination.  These reports are inconsistent.  The Board finds the Veteran is not a reliable source for information.  

The May 2010 VA examiner (with April and July 2011 addenda) concluded that it was at least as likely as not that the clinical onset of the hepatitis C was during military service because the Veteran stated he used intravenous drugs in service and said he multiple sexual partners during his military tour in Texas.  Additionally, the service treatment records show the Veteran had gonorrhea several times in service.  

In the July 2011 VA addendum, the examiner cited from "Epidemiology and Transmission of Hepatitis C Virus Infection" in stating that contraction of hepatitis C due through high risk sexual activity was considered rare.  

Given the regulations on the willful misconduct and drug abuse; the Veteran's lack of credibility and the information cited regarding contraction of hepatitis C from high risk sexual activity, further clarification is needed.  The examiner should specify the likelihood the Veteran contracted hepatitis C from intravenous drug use in service versus the high risk sexual activity in service (assumed to be documented in service because the Veteran was treated multiple times for gonorrhea).  The examiner should state if it is likely, unlikely or as likely as not the Veteran contracted hepatitis C from intravenous drug use in service (taking into account he had a reported history of use in and out of service).  The examiner should also state if it is likely, unlikely or as likely as not the Veteran contracted hepatitis C from high risk sexual activity in service.  Each opinion should be explained and based on medical science and the evidence in the file.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the May 2010 VA examiner (also the writer of the April and July 2011 addendums).  If unavailable, the claims file should be sent to a new examiner for an opinion.  The Veteran's entire claims file and a copy of this remand should be made available to the examiner for review.  

The examiner should specify the likelihood the Veteran contracted hepatitis C from high risk sexual activity in service (documented in service because the Veteran was treated multiple times for gonorrhea) versus any intravenous drug use during or after service.  The examiner should state if it is likely, unlikely or as likely as not the Veteran contracted hepatitis C from high risk sexual activity or any other incident in service (but not intravenous drug use).  The opinion should be explained and based on medical science and the evidence in the file.  

2.  Re-adjudicate the claim for service connection for hepatitis C.  If the decision remains in any way adverse to the appellant, he and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

